                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 15-185

LEROY SMITH                                                SECTION: "B”(4)

                                 ORDER AND REASONS

      Given Government Counsel’s acknowledgment before the Fifth

Circuit and recently before this District, and upon motion by

Defense Counsel, Rec. Doc. Nos. 175-1, 190,

      IT IS ORDERED that Defendant Leroy Smith’s guilty plea and

sentence are hereby vacated and the action shall be set for

trial on the merits;

      IT    IS   FURTHER     ORDERED      that   any     superseding        indictment

or   information,     as     may    be    appropriate,           shall      be   timely

filed in view of the aforementioned acknowledgments and motion;

      IT IS FURTHER ORDERED that a status conference shall be

held on     December       17,    2018,    at    10:00    a.m.    to     select     new

pre-trial conference and trial dates; and

      The   hearing     set      for     Wednesday,      December      5,    2018    is

hereby CANCELLED AS MOOT.

      New Orleans, Louisiana, this 3rd day of December, 2018.




                                         ___________________________________
                                         SENIOR UNITED STATES DISTRICT JUDGE
